Citation Nr: 1207812	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee.  However, this appeal represents a reconsideration of an August 2007 rating decision which previously denied service connection for sleep apnea.  A review of the file reflects that additional service records pertinent to the claimed condition were added to the record in August 2008.  As these records were available at the time of the August 2007 rating decision, but not associated with the file, the VA will reconsider the claim anew and will not require the presentation of 'new and material evidence' prior to adjudicating the merits of the claim.  See 38 C.F.R. § 3.156(c) (2011).  The Board has therefore characterized this matter on appeal as reflected on the title page.

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2011 at a hearing at the local RO; a transcript of that hearing is associated with the claims file.

For reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Here, the Veteran's essential contention is that sleep apnea had its onset during active duty service.  While he acknowledges that he was not diagnosed with this condition until after service, he asserts that he began experiencing problems with sleep while serving in Saudi Arabia in late-1990/early-1991.  Furthermore, the Veteran testified that he sought treatment for his complaints, but was repeatedly told that it was fatigue; no formal sleep apnea testing was ever completed during service.  

Here, post-service medical evidence reflects that the Veteran was diagnosed with primary hypersomnia with sleep apnea in early 2006.  Service treatment records do not contain a diagnosis of hypersomnia or sleep apnea, but such records confirm that the Veteran complained of restlessness and fatigue after returning from the Persian Gulf; diagnoses included marital problems and fatigue.  Also of record are lay statements from the Veteran's wife and two soldiers who bunked with the Veteran in Saudi which indicate that others witnessed the Veteran's snoring and apnea both during and after his Persian Gulf service.  

The above evidence demonstrates a continuity of symptomatology since service which, by itself, indicates that the Veteran's sleep apnea may be associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  However, such evidence alone is insufficient to award service connection absent competent medical evidence confirming that the Veteran's symptoms during service represent the same symptoms now diagnosed as sleep apnea.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (prohibiting the Board from making conclusions based on its own medical judgment).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the Veteran to undergo VA examination by an appropriate physician at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the original claim for service connection for sleep apnea.  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake action to obtain and associate with the claims file all outstanding, pertinent records.  

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's complete service treatment records from his first period of active duty service (i.e., January 1971 to January 1974) are already of record.  Additionally, the Veteran himself has submitted a number of service treatment records pertaining to his second period of active duty service, including his December 2001 separation/retirement examination.  However, the VA has not yet obtained a complete set of the Veteran's service treatment records from his period of active duty service dating from June 1985 to January 2002.  It appears that the RO contacted the State Adjutants General in Oklahoma in March 2007, but that their response was negative for any medical records.  Under these circumstances, the Board finds that the RO should make reasonable efforts to obtain and associate with the claims file any outstanding service treatment records pertaining to the Veteran.  Such efforts should include contacting any appropriate source(s), to include the Records Management Center (RMC), the National Personnel Records Center (NPRC), and the Veteran's National Guard Unit (Det 6 HQ STARC) in Oklahoma, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the appropriate source(s) any outstanding service treatment records pertaining to the Veteran's second period of active duty service dating from June 1985 to January 2002.  The RO's efforts should include contacting the RMC, the NPRC, and the Veteran's National Guard unit (Det 6 HQ STARC) in Oklahoma.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for sleep apnea, that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current sleep disability(ies), to include sleep apnea.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.  

In rendering the requested opinion, the physician should specifically consider and address the service treatment records which document complaints of restlessness and sleep problems during service, the lay statements from the Veteran's wife and soldiers who bunked with him in Saudi Arabia regarding their observations of snoring and apnea, as well as the Veteran's own lay assertions in the record.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

